George, J.
.1. There was evidence warranting a finding that the defendant’s depot was set on fire by sparks emitted from its locomotive, and that the fire was communicated from the depot to the plaintiff’s Inillhouse, near the depot, and that the defendant was guilty of negligence in the manner in which the engine was equipped and managed at the time the fire was thus communicated. Central of Ga. Ry. Co. v. Trammell, 114 Ga. 312 (1, 2) (40 S. E. 259); Southern Ry. Co. v. Williams, 113 Ga. 335 (38 S. E. 744).
2. The evidence was in sharp conflict upon all issues in the case, and the preponderance of it seems to be in favor of the contentions of the defendant, but the issues were for the jury, and, there being evidence to authorize their verdict, the court did not err in overruling the motion for new trial, based upon the general grounds only.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.-